Case 2:19-cv-09621-JFW-PVC Document 19 Filed 04/23/20 Page 1 of 1 Page ID #:3392



   1
                                                                   JS-6
   2

   3

   4

   5

   6

   7

   8                           UNITED STATES DISTRICT COURT
   9                       CENTRAL DISTRICT OF CALIFORNIA
  10

  11   ALPHONSO WILLIAMS,                          Case No. CV 19-9621 JFW (PVC)
  12                      Petitioner,
  13         v.                                                JUDGMENT
  14   STU SHERMAN, Warden,
  15                      Respondent.
  16

  17         Pursuant to the Court’s Order Accepting Findings, Conclusions and
  18   Recommendations of United States Magistrate Judge,
  19

  20         IT IS HEREBY ADJUDGED that the above-captioned action is dismissed with
  21   prejudice.
  22

  23   Dated: April 23, 2020
  24
                                                   JOHN F. WALTER
  25                                               UNITED STATES DISTRICT JUDGE
  26

  27

  28
